COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00045-CV


Tayton Seth Finley                       §    From the 233rd District Court

                                         §    of Tarrant County (233-470831-10)
v.
                                         §    January 22, 2015

Marguerite Breanne Finley                §    Per Curiam



                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to dissolve

the trial court’s permanent injunction, and we modify the final decree to omit any

reference to the permanent injunction. It is ordered that the judgment of the trial

court is affirmed as modified. It is also ordered that the final protective order is

affirmed.

      It is further ordered that each party shall bear their own costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM